Opinion by
Mr. Justice Eagen,
These are appeals by two defendants from an order below, refusing their motion for judgment on the pleadings in an action of assumpsit, in which each filed an answer and new matter to which the plaintiff filed a reply. The motion for judgment is based on the alleged inadequacy of the reply to an affirma*253tive defense set forth under new matter in the answers.
The order below is interlocutory and as such is not appealable, unless expressly made so by statute. See, Stadler v. Mt. Oliver Borough, 373 Pa. 316, 95 A. 2d 776 (1953); Reading Co. v. Willow Dev. Co., Inc., 407 Pa. 469, 181 A. 2d 288 (1962); Nosal v. Nosal, 410 Pa. 304, 189 A. 2d 262 (1963). There is no statute which expressly makes appealable an order refusing a defendant’s motion for want of a sufficient reply to new matter. The Act of April 18, 1874, P. L. 64, 12 P.S. §1097, does not apply to the circumstances here obtaining, Epstein v. Kramer, 374 Pa. 112, 96 A. 2d 912 (1953), and McGee v. Singley, 382 Pa. 18, 114 A. 2d 141 (1955).
Appeals quashed.